UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-1645


JAMES SONG NKUO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 22, 2009                    Decided:    July 7, 2009


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH & ASSOCIATES, Silver Spring, Maryland,
for Petitioner.    Michael F. Hertz, Acting Assistant Attorney
General, Linda S. Wernery, Assistant Director, Janice K.
Redfern,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Song Nkuo, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider the denial of

his second motion to reopen.              We deny the petition for review.

            We review the Board’s denial of a motion to reconsider

with extreme deference and only for abuse of discretion.                                  8

C.F.R. § 1003.2(a) (2009); Jean v. Gonzales, 435 F.3d 475, 481

(4th Cir. 2006); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).     The Board’s broad discretion will be reversed only if

its   decision      “lacked    a        rational    explanation,         departed       from

established       policies,    or       rested     on    an    impermissible      basis.”

Jean, 435 F.3d at 483 (internal quotation marks and citations

omitted).

            A motion for reconsideration asserts the Board made an

error in its earlier decision, Jean, 435 F.3d at 482-83, and

requires     the     movant        to    specify        that    error.       8      C.F.R.

§ 1003.2(b)(1) (2009); In re Cerna, 20 I. & N. Dec. 399, 402

(B.I.A. 1991) (noting that a motion to reconsider questions a

decision    for    alleged    errors       in    appraising        the   facts    and    the

law).      “To be within a mile of being granted, a motion for

reconsideration       has     to    give     the        tribunal    to    which    it    is

addressed a reason for changing its mind.”                         Ahmed v. Ashcroft,

388 F.3d 247, 249 (7th Cir. 2004).                      Motions that simply repeat

                                             2
contentions that have already been rejected are insufficient to

convince the Board to reconsider a previous decision.                        Id.

              We   find    the    Board   did   not    abuse    its    discretion        in

denying   the      motion   to     reconsider.        Accordingly,      we    deny      the

petition for review.             We dispense with oral argument because the

facts   and    legal      contentions     are    adequately      presented         in   the

materials     before      the     court   and   argument       would    not    aid      the

decisional process.

                                                                      PETITION DENIED




                                           3